Winslow, J.
The plaintiffs’ claim was that at the time of the service of the garnishee summons the garnishee was in *250possession of the furniture of the hotel by virtue of a bill of sale thereof from Allen which was fraudulent as to Allen’s creditors. The evidence showed that on the 27th day of February, 1894, Allen made a bill of sale of the hotel furniture to O'Brien for the expressed consideration of $575, and that on the same day O’Brien executed a bill of sale of the same property to one Charles M. Price for the same expressed consideration; that Allen left the city upon the following day, and that his wife followed him a few days later; and that Price took possession of the property on or about March 4, 1894. There was evidence tending to show that these transactions were tona fide transactions; that O'Brien paid Allen full value for the property, and took the title in good faith and pursuant to a valid agreement between Price and Allen, by which O’Brien was to take and pay for the property and hold it for a few days, when Price would be ready to take and pay for it. There was also evidence tending to show that the transfer to O’Brien was a mere cover and fraudulent as to creditors; but we are unable to say, after examination of the testimony, that there was a clear preponderance of evidence against the findings of the circuit judge. The judgment must therefore be affirmed.
By the Court.— Judgment affirmed.